UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION
NO. 1:18-CR-92-MR-WCM
UNITED STATES OF AMERICA
MOTION TO RECONSIDER

Vv.

JAMES E. MACALPINE,
Defendant

)
)
)
)
)
)

The Defendant, through undersigned counsel, hereby moves the Court to
reconsider the Court’s Order, entered January 2, 2019, in which the Court indicated its
intent to conduct the voir dire examination of the potential jury trial in this case. In that
Order, the Court invited the parties to submit questions for the Court to include in its voir
dire examination no later than January 10, 2019.

At the time of the Order, the Court understood that the Defendant, Mr. James E.
MacAlpine, was proceeding pro se in his trial scheduled to commence on Monday,
January 14, 2019. As of late today, January 9, 2019, the Defendant has heeded the advice
of the Court in an earlier hearing and he has elected to forego his pro se status and he has
elected to be represented by the undersigned counsel as his defense counsel. In light of
this change, the Defense requests that the Court revisit its sua sponte Order and enter a
new Order that allows counsel for both parties to conduct limited voir dire after the Court
conducts its examination of the potential jury panel in this case.

I have consulted with the assigned Assistant United States Attorney in this case,
Mr. Daniel Bradley, and he concurs in this request.

WHEREFORE, the Defendant through counsel and with the concurrence of the

Government requests that the Court reconsider its Order issued on January 2, 2019 and

1

Case 1:18-cr-00092-MR-WCM Document 39 Filed 01/09/19 Page 1 of 2
enter a new Order allowing counsel to conduct limited voir dire of the potential jury

panel in this matter, as is the Court’s usual practice.

Respectfully submitted this the 9" day of J anuary, 2019.

NUNLEY & ASSOCIATES, P.L.L.C.

dled EL

Robert E. Nunley

Counsel for Defendant

P.O. Box 111

Green Mountain, NC 28740
(919) 616-8545

North Carolina Bar # 25905
marinejudge@gmail.com

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was served via CM/ECF upon:

Daniel V. Bradley

Assistant United States Attorney for the Western District of North Carolina

United States Attorney’s Office

Federal Courthouse
100 Otis Street, 2d Floor
Asheville, NC 28801

NUNLEY & ASSOCIATES, PLLC

Lele Minho

Robert E. Nunley
Counsel for Defendant

2

Case 1:18-cr-00092-MR-WCM Document 39 Filed 01/09/19 Page 2 of 2
